MEMORANDUM **
Benjamin Robert Taylor appeals pro se the district court’s summary judgment affirming the decision of the Commissioner of Social Security denying his application for disability insurance benefits. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s decision *904and review for substantial evidence the Commissioner’s findings. Reddick v. Chafer, 157 F.3d 715, 720 (9th Cir.1998). We affirm.
Substantial evidence supports the Commissioner’s decision because the record submitted by Taylor’s acupuncturist was not based on objective medical findings, and could not establish that Taylor was disabled during the relevant period. See Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir.1991) (en banc). Because Taylor did not establish he was disabled through acceptable medical sources, his testimony was insufficient to establish his claim. See id.
All remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.